
	

113 HR 4367 IH: Internet Stewardship Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4367
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Kelly of Pennsylvania (for himself, Mr. Schweikert, and Mr. Jones) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the National Telecommunications and Information Administration from relinquishing
			 responsibilities with respect to Internet domain name functions.
	
	
		1.Short titleThis Act may be cited as the Internet Stewardship Act of 2014.
		2.NTIA prohibited from relinquishing DNS responsibilitiesThe Assistant Secretary of Commerce for Communications and Information may not relinquish or agree
			 to relinquish the responsibilities of the National Telecommunications and
			 Information Administration with respect to Internet domain name functions,
			 including responsibility with respect to the authoritative root zone file,
			 the Internet Assigned Numbers Authority functions, or the related root
			 zone management functions, unless such relinquishment is permitted by a
			 statute enacted after the date of the enactment of this Act.
		
